Title: To George Washington from Augustin-Gabriel des Hayes de La Radière, 26 April 1789
From: La Radière, Augustin-Gabriel des Hayes de
To: Washington, George



Sir
Orbec in Normandy 26. April 1789.

Colonel Brillent de la Radiere, my Brother, died in 1779, in

the service of the United Colonies—Congress was then indebted to him a depreciation, for which they are bound to me, his Heir, by a contract in the sum of 14800 and odd livres, bearing interest at the rate of 6⅌cent payable in Paris at the House of Mr Grand, Banker.
Mr Grand, when I have called upon him, has always answered that he had no funds for this object—The interest added to the principal makes at this day an amount of more then 20,000 livres. I will say nothing of the importance which such a succour would be to my moderate fortune: but, Sir, my country is in want of corn: The People are suffering, and they suffer much—The scarcity of this article has occasioned an excessive rise in the price—It abounds in the United Provinces, so that it would be very easy for Congress to acquit itself towards me, by ordering, for that purpose, a cargo of corn to be shipped for me to Havre to the address of Messrs Le Prevost, La Coudraie, Baudry & Co. Factors at Havre. This acquittance would be an act of beneficence, a solace to my district, an homage to the memory of the brave and generous Colonel la Radiere, and a slight consolation for his loss.
I would then remit agreeably to your orders the claim which I have—and it would be for me a real enjoyment to offer to Congress the tribute of my gratitude and that of my country—together with the profound respect with which I shall always be, Sir, their admirer, and the most humble, and most obedient of your Servants

La Vadiere

